Exhibit 10.1
FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) is made and entered
into as of June 4, 2010, by and among COLTEC INDUSTRIES INC, a Pennsylvania
corporation (“Coltec”), COLTEC INDUSTRIAL PRODUCTS LLC, a Delaware limited
liability company (“CIP”), GARLOCK SEALING TECHNOLOGIES LLC, a North Carolina
limited liability company (and the legal entity resulting from the conversion of
Garlock Sealing Technologies LLC from a Delaware limited liability company to a
North Carolina limited liability company) (“Garlock Sealing”), GGB LLC, a
Delaware limited liability company (“Garlock Bearing”), CORROSION CONTROL
CORPORATION, a Colorado corporation (“CCC”), STEMCO LP, a Texas limited
partnership (“Stemco LP (TX)”) and V. W. KAISER ENGINEERING, INCORPORATED, a
Michigan corporation (“Kaiser”; Coltec, CIP, Garlock Sealing, Garlock Bearing,
CCC, Stemco LP (TX), and Kaiser each being individually referred to herein as a
“Borrower” and collectively as “Borrowers”); ENPRO INDUSTRIES, INC., a North
Carolina corporation (“Parent”); QFM SALES AND SERVICES, INC., a Delaware
corporation (“QFM”), COLTEC INTERNATIONAL SERVICES CO., a Delaware corporation
(“Coltec International”), GARRISON LITIGATION MANAGEMENT GROUP, LTD., a North
Carolina corporation (and the legal entity resulting from the conversion of
Garrison Litigation Management Group, Ltd. from a Delaware corporation to a
North Carolina corporation) (“Garrison”), GGB, INC., a Delaware corporation
(“GGB”), GARLOCK INTERNATIONAL INC., a Delaware corporation (“Garlock
International”), GARLOCK OVERSEAS CORPORATION, a Delaware corporation (“Garlock
Overseas”), STEMCO HOLDINGS, INC., a Delaware corporation (“Stemco Holdings”),
COMPRESSOR PRODUCTS HOLDINGS, INC., a Delaware corporation (“CPH”), and
COMPRESSOR SERVICES HOLDINGS, INC., a Delaware corporation (“CSH”; QFM, Coltec
International, Garrison, GGB, Garlock International, Stemco Holdings, CPH,
Garlock Overseas and CSH each being individually referred to herein as a
“Subsidiary Guarantor” and collectively as “Subsidiary Guarantors,” and together
with Parent, “Guarantors”), and BANK OF AMERICA, N.A., a national banking
association, in its capacity as collateral and administrative agent (together
with its successors in such capacity, the “Agent”) for the Lenders (as such term
is defined below) and the Required Lenders (as defined in the Loan Agreement (as
such term is defined below)) signatory hereto.
Recitals:
     Parent, Borrowers, Subsidiary Guarantors, Agent and the various financial
institutions party thereto from time to time (the “Lenders”) are parties to that
certain Amended and Restated Loan and Security Agreement dated April 26, 2006,
as amended by a letter amendment dated August 21, 2007, a letter consent and
amendment dated December 16, 2008, a letter amendment dated April 30, 2009, and
a Fourth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents dated February 26, 2010 (as so amended and as
at any other time amended, restated, modified or supplemented, the “Loan
Agreement”), pursuant to which Agent and the Lenders have extended certain loans
and other financial accommodations to Borrowers.
     Borrowers have informed Agent and Lenders that on or before the Effective
Date (as defined in Section 14 below), Garlock Sealing, Garrison and The Anchor
Packing Company, a North Carolina corporation (“Anchor”) intend to file
voluntary petitions for relief under chapter 11 of the Bankruptcy Code in
jointly administered cases in the United States Bankruptcy Court for the Western
District of North Carolina (the “Bankruptcy Court”) with the intention of
creating a trust pursuant to Section 524(g) of the Bankruptcy Code to address
and resolve all current and future asbestos claims (such chapter 11 cases are
collectively referred to herein as the “524(g) Proceeding”), and in connection
with the filing of

 



--------------------------------------------------------------------------------



 



the 524(g) Proceeding, Bank of America, N.A. (the “DIP Lender”) intends to
establish the DIP Credit Facility (as defined in Section 1 below). Pursuant to
the credit facility established under the Loan Agreement, the Garlock Sealing
Letter of Credit (as defined in Section 1 below) is currently outstanding.
Borrowers have requested that Agent and each Lender consent to the rollover of
the Garlock Sealing Letter of Credit from the credit facility established under
the Loan Agreement to the DIP Credit Facility (the “Letter of Credit Rollover”),
such that the Garlock Sealing Letter of Credit shall be deemed issued and an
obligation under, and be secured by the Liens granted in connection with, the
DIP Credit Facility (the “Letter of Credit Rollover Request”).
     In connection with and in anticipation of the 524(g) Proceeding, Borrowers
have requested that Agent and each Lender agree to amend the Loan Agreement and
the other Loan Documents to provide that, effective on the Effective Date,
(a) Garlock Sealing will no longer be deemed a “Borrower,” an “Obligor,” a
“Pledgor” or a “Subsidiary” under the Loan Agreement or the other Loan Documents
and will not be obligated or liable as a “Borrower,” an “Obligor” a “Pledgor” or
a “Subsidiary” thereunder for or with respect to any Obligations arising or
existing under the Loan Documents on or after the Effective Date except for the
Excluded Obligations (as defined in Section 1 below and subject to Section 2(b)
below), (b) Agent releases its Liens upon the assets of Garlock Sealing
(collectively, the requested amendment and release in the foregoing clauses
(a) and (b) are hereinafter referred to as the “Garlock Sealing Request”),
(c) Garrison will no longer be deemed a “Subsidiary Guarantor,” a “Guarantor,”
an “Obligor,” a “Pledgor” or a “Subsidiary” under the Loan Agreement or the
other Loan Documents and will not be obligated or liable as a “Subsidiary
Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a “Subsidiary”
thereunder for or with respect to any Obligations arising or existing under the
Loan Documents on or after the Effective Date except for the Excluded
Obligations (subject to Section 2(b) below), (d) Agent releases its Liens upon
the assets of Garrison (collectively, the requested amendment and release in the
foregoing clauses (c) and (d) are hereinafter referred to as the “Garrison
Request”), (e) Garlock International will no longer be deemed a “Subsidiary
Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a “Subsidiary” under the
Loan Agreement or the other Loan Documents and will not be obligated or liable
as a “Subsidiary Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a
“Subsidiary” thereunder for or with respect to any Obligations arising or
existing under the Loan Documents on or after the Effective Date except for the
Excluded Obligations (subject to Section 2(b) below), (f) Agent releases its
Liens upon the assets of Garlock International (collectively, the requested
amendment and release in the foregoing clauses (e) and (f) are hereinafter
referred to as the “Garlock International Request”), (g) Garlock Overseas will
no longer be deemed a “Subsidiary Guarantor,” a “Guarantor,” an “Obligor,” a
“Pledgor” or a “Subsidiary” under the Loan Agreement or the other Loan Documents
and will not be obligated or liable as a “Subsidiary Guarantor,” a “Guarantor,”
an “Obligor,” a “Pledgor” or a “Subsidiary” thereunder for or with respect to
any Obligations arising or existing under the Loan Documents on or after the
Effective Date except for the Excluded Obligations (subject to Section 2(b)
below), (h) Agent releases its Liens upon the assets of Garlock Overseas
(collectively, the requested amendment and release in the foregoing clauses (g)
and (h) are hereinafter referred to as the “Garlock Overseas Request”), and
(i) each direct or indirect Foreign Subsidiary of Garlock Sealing will no longer
be deemed a “Subsidiary” under the Loan Agreement or the other Loan Documents
(the “Foreign Subsidiary Request”; the Garlock Sealing Request, the Garrison
Request, the Garlock International Request, the Garlock Overseas Request and the
Foreign Subsidiary Request are collectively referred to herein as the “Requests”
and individually as a “Request”).
     Borrowers have also requested that, during the Interim Cash Collateral
Period (as defined in Section 1 below), Agent and each Lender consent to the use
by Garlock Sealing and Garrison of certain amounts of cash constituting the
proceeds of Collateral as hereinafter set forth (the “Cash Collateral Request”).

- 2 -



--------------------------------------------------------------------------------



 



     Borrowers have also informed Agent and the Lenders that Kaiser proposes to
change its name from “V. W. Kaiser Engineering, Incorporated, a Michigan
corporation” to “STEMCO Kaiser Incorporated, a Michigan corporation” (“Stemco
Kaiser”) pursuant to documentation satisfactory to Agent (collectively, the
“Kaiser Name Change Documents”), and that, after giving effect to such name
change, Kaiser will remain in existence as a Michigan corporation and will
remain a Borrower under the Loan Agreement and the other Loan Documents (the
name change being referred to herein as the “Kaiser Name Change”). Because
Section 10.2.1 of the Loan Agreement prohibits any Obligor from changing its
name except in connection with a Permitted Merger/Liquidation, Borrowers have
requested that Agent and the Lenders consent to the Kaiser Name Change.
     Subject to the terms and conditions contained herein, Agent and each Lender
is willing to amend the Loan Agreement and the other Loan Documents and consent
to the Requests, the Cash Collateral Request, the Letter of Credit Rollover
Request, and the Kaiser Name Change.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement. As used in this Amendment, the following terms shall have the
following meanings:
     “Chapter 11 Borrowers” shall mean Garlock Sealing and Garrison.
     “DIP Credit Facility” shall mean the senior secured debtor-in-possession
credit facility established by the DIP Lender in favor of the Chapter 11
Borrowers in an amount up to $10,000,000.
     “DIP Loan Agreement” shall mean a Post-Petition Loan and Security Agreement
by and among the Chapter 11 Borrowers and the DIP Lender.
     “Excluded Obligations” shall mean the following Obligations of Garlock
Sealing, Garrison, Garlock International and Garlock Overseas: (a) all
Obligations of Garlock Sealing, Garrison, Garlock International and Garlock
Overseas with respect to Banking Relationship Debt of Garlock Sealing, Garrison,
Garlock International and Garlock Overseas to Bank of America, N.A. or any of
its Affiliates on the Effective Date, and (b) all Obligations of Garlock Sealing
under or with respect to the Garlock Sealing Letter of Credit.
     “Garlock Sealing Letter of Credit” shall mean Letter of Credit Number
68031426, in the face amount of $4,721,323.44, currently outstanding for the
account of Garlock Sealing.
     “Interim Cash Collateral Period” shall mean the period commencing on the
date the 524(g) Proceeding is filed and ending on the sooner to occur of (a)
June 20, 2010 and (b) the date the Interim DIP Financing Order (as defined in
Section 14 below) is entered.
     2. Release of Garlock Sealing, Garrison, Garlock International and Garlock
Overseas as Obligors; Release of Agent’s Liens.

- 3 -



--------------------------------------------------------------------------------



 



     (a) Subject to the satisfaction of the conditions precedent set forth in
Section 14 of this Amendment and effective upon the Effective Date, Agent and
Lenders hereby:
     (i) Release and discharge Garlock Sealing from all liability with respect
to the Obligations (other than the Excluded Obligations, subject to Section
2(b)) and from any and all other obligations, covenants and liabilities under
the Loan Agreement and the other Loan Documents, in each case to the extent that
they arise or exist upon or after the Effective Date;
     (ii) Release and discharge Garrison from all liability with respect to the
Obligations (other than the Excluded Obligations, subject to Section 2(b)) and
from any and all other obligations, covenants and liabilities under the Loan
Agreement and the other Loan Documents, in each case to the extent that they
arise or exist upon or after the Effective Date;
     (iii) Release and discharge Garlock International from all liability with
respect to the Obligations (other than the Excluded Obligations, subject to
Section 2(b)) and from any and all other obligations, covenants and liabilities
under the Loan Agreement and the other Loan Documents, in each case to the
extent that they arise or exist upon or after the Effective Date;
     (iv) Release and discharge Garlock Overseas from all liability with respect
to the Obligations (other than the Excluded Obligations, subject to Section
2(b)) and from any and all other obligations, covenants and liabilities under
the Loan Agreement and the other Loan Documents, in each case to the extent that
they arise or exist upon or after the Effective Date;
     (v) Acknowledge and agree that Garlock Sealing shall no longer be deemed a
“Borrower,” an “Obligor,” a “Pledgor” or a “Subsidiary” under the Loan Agreement
or the other Loan Documents to which Garlock Sealing is a party;
     (vi) Acknowledge and agree that Garrison shall no longer be deemed a
“Subsidiary Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a
“Subsidiary” under the Loan Agreement or the other Loan Documents to which
Garrison is a party;
     (vii) Acknowledge and agree that Garlock International shall no longer be
deemed a “Subsidiary Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a
“Subsidiary” under the Loan Agreement or the other Loan Documents to which
Garlock International is a party;
     (viii) Acknowledge and agree that Garlock Overseas shall no longer be
deemed a “Subsidiary Guarantor,” a “Guarantor,” an “Obligor,” a “Pledgor” or a
“Subsidiary” under the Loan Agreement or the other Loan Documents to which
Garlock Overseas is a party;
     (ix) Acknowledge and agree that each direct or indirect Foreign Subsidiary
of Garlock Sealing shall no longer be deemed a “Subsidiary” under the Loan
Agreement; and

- 4 -



--------------------------------------------------------------------------------



 



     (x) Release all Liens granted by Garlock Sealing, Garrison, Garlock
International and Garlock Overseas in any of the Collateral pursuant to the Loan
Documents, provided that nothing contained in this Amendment shall constitute a
release or waiver of any Liens granted in connection with the DIP Credit
Facility or any offset rights in favor of Agent or such Lender with respect to
Banking Relationship Debt.
In furtherance of the foregoing, promptly after the Effective Date, Agent agrees
to file, at Borrowers’ expense, UCC termination statements with respect to
Agent’s UCC financing statements filed against each of Garlock Sealing,
Garrison, Garlock International and Garlock Overseas with the North Carolina
Secretary of State and the Delaware Secretary of State and releases with respect
to the Intellectual Property of Garlock Sealing, Garrison, Garlock International
and Garlock Overseas, and Agent agrees to provide such additional release
documentation, further assurances and other cooperation reasonably requested by
Borrowers to properly evidence and give effect to the release of the Liens
described above. Except for Agent’s release of its Lien upon the Property of
Garlock Sealing, Garrison, Garlock International and Garlock Overseas described
in this Section, Agent shall retain all of its Liens upon all other Collateral.
Nothing contained herein shall be deemed or construed to create a novation or
accord and satisfaction, and the Loan Agreement and the other Loan Documents
shall remain in full force and effect with respect to all Obligors other than
Garlock Sealing, Garrison, Garlock International and Garlock Overseas (each such
Obligor being hereinafter referred to individually as a “Continuing Obligor” and
collectively as “Continuing Obligors”).
     (b) Agent, each Lender and each Borrower acknowledges and agrees that, on
and after the Effective Date:
     (i) The Excluded Obligations of Garlock Sealing and Garrison shall be
deemed to constitute obligations, liabilities and indebtedness under, and be
governed by and secured under, the DIP Loan Agreement, and Garlock Sealing and
Garrison shall be jointly and severally liable for such Excluded Obligations
under the DIP Loan Agreement;
     (ii) The Excluded Obligations of Garlock International shall be deemed to
constitute obligations, liabilities and indebtedness of Garlock International
under, and shall be governed by and secured under the guaranty and security
agreements executed and delivered by Garlock International in connection with
the DIP Loan Agreement;
     (iii) The Excluded Obligations of Garlock Overseas shall be deemed to
constitute obligations, liabilities and indebtedness of Garlock Overseas under,
and shall be governed by and secured under the guaranty and security agreements
executed and delivered by Garlock Overseas in connection with the DIP Loan
Agreement;
     (iv) The Excluded Obligations shall no longer constitute Obligations under
the Loan Agreement or be the obligations or liabilities of the Continuing
Obligors;
     (v) Indemnification Obligations of Garlock Sealing, Garrison, Garlock
International and Garlock Overseas under the Loan Agreement with respect to
transactions, events or occurrences on or before the Effective Date, all of
which shall survive the termination of any or all of the Loan Documents, shall
no longer be the obligations or liability of Garlock Sealing, Garrison, Garlock
International and Garlock Overseas under either the Loan Agreement or the DIP
Loan Agreement, as applicable;

- 5 -



--------------------------------------------------------------------------------



 



     (vi) Continuing Obligors shall be jointly and severally liable under the
Loan Agreement for the indemnification Obligations of Garlock Sealing, Garrison,
Garlock International and Garlock Overseas under the Loan Agreement with respect
to transactions, events or occurrences on or before the Effective Date, all of
which shall survive the termination of any or all of the Loan Documents; and
     (vii) Except as set forth hereinabove, each Continuing Obligor shall remain
jointly and severally liable for all Obligations under the Loan Agreement,
including, without limitation, all Obligations arising after the Effective Date.
     3. Acknowledgment and Consent of Continuing Obligors. For the avoidance of
doubt, each Continuing Obligor hereby consents to each of the Requests and
acknowledges and agrees that, upon the Effective Date, (a) neither the Garlock
Sealing Request, the Garrison Request, the Garlock International Request, the
Garlock Overseas Request, nor anything contained in this Amendment (other than
Section 2(b)(ii) with respect to the Excluded Obligations) shall modify in any
respect whatsoever any Continuing Obligor’s Obligations, covenants, duties,
indebtedness and liabilities as a Borrower or Guarantor, as applicable, under
the Loan Agreement and the other Loan Documents, all of which are hereby
ratified, reaffirmed and shall remain in full force and effect, (b) the Loan
Agreement and the other Loan Documents to which each Continuing Obligor is a
party are the legal, valid and binding obligations of such Continuing Obligor
that are enforceable against such Continuing Obligor in accordance with the
terms thereof, and (c) except as set forth in Section 2(b)(ii) with respect to
the Excluded Obligations, each Continuing Obligor shall remain jointly and
severally liable for all Obligations, including, without limitation, any and all
Claims that may be asserted by any Indemnitee against Garlock Sealing or
Garrison, or both of them, which Obligations shall remain fully secured by
Agent’s Liens upon the Collateral.
     4. Cash Collateral Request. Subject to the terms and conditions set forth
in this Section 4, from and after the date of this Amendment, Agent and each
Lender hereby consent to the Cash Collateral Request, provided that, such
consent shall extend only to the use by Garlock Sealing and Garrison of cash
constituting the proceeds of Collateral in an aggregate amount not greater than
$4,000,000, during the Interim Cash Collateral Period. Thereafter, Agent’s and
each Lender’s consent to the Cash Collateral Request set forth in this Section 4
shall no longer be effective. For the avoidance of doubt, Agent’s and each
Lender’s consent to the Cash Collateral Request set forth in this Section 4 is
not conditioned upon the satisfaction of the conditions precedent set forth in
Section 14 of this Amendment.
     5. Letter of Credit Rollover Request. Subject to the satisfaction of each
of the conditions set forth in this Amendment, Agent and each Lender hereby
consent to the Letter of Credit Rollover Request.
     6. Kaiser Name Change.
     (a) Subject to the satisfaction of each of the conditions set forth in
Section 15 of this Amendment, Agent and each Lender hereby consent to the Kaiser
Name Change. Notwithstanding the foregoing, Kaiser hereby acknowledges and
agrees that, after giving effect to the Kaiser Name Change, it shall remain a
“Borrower” under the Loan Agreement and the other Loan Documents, and affirms
that nothing contained herein shall modify in any respect whatsoever its
Obligations as a Borrower under the Loan Agreement and the other Loan Documents,
which Obligations are and shall remain in full force and effect, both before and
after giving effect to the Kaiser Name Change.

- 6 -



--------------------------------------------------------------------------------



 



     (b) Kaiser hereby acknowledges and agrees that, prior to giving effect to
the Kaiser Name Change, Kaiser granted to Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon all Collateral of Kaiser to secure
the prompt payment and performance of all of the Obligations, and such security
interest in and Lien upon all Collateral of Kaiser will continue in the
Collateral of Stemco Kaiser after giving effect to the Kaiser Name Change with
full force and effect and without interruption or release of any kind. Kaiser
hereby grants and re-grants to Agent, for the benefit of the Secured Parties, to
secure the prompt payment and performance of all of the Obligations, a
continuing security interest in and Lien upon all Collateral of Kaiser after
giving effect to the Kaiser Name Change.
     (c) Kaiser authorizes Agent to take all actions deemed necessary or
advisable by Agent at the time of or after giving effect to the Kaiser Name
Change to perfect, or maintain and continue the perfection of, the Liens granted
under the Loan Agreement and the other Loan Documents without interruption or
release of any kind, including, without limitation, the filing of financing
statements and amendments thereto against Stemco Kaiser in such jurisdictions as
Agent may require describing the Collateral covered thereby as “debtor’s
inventory, accounts, general intangibles, documents, instruments, chattel paper,
investment property, deposit accounts, letter-of-credit rights, all products and
proceeds of the foregoing, and other property, and in each case whether now
owned or existing or hereafter created, acquired or arising and wherever
located” or words of similar import.
     (d) For avoidance of doubt, each Obligor other than Kaiser hereby consents
to the Kaiser Name Change and acknowledges that, upon the consummation of the
Kaiser Name Change, Kaiser shall remain and Stemco Kaiser shall be a Borrower
under the Loan Agreement and each of the other Loan Documents notwithstanding
the Kaiser Name Change and without further action by any Person.
     7. Amendments to Loan Agreement and Other Loan Documents. The Loan
Agreement is hereby amended as follows:
     (a) By deleting the definitions of “Aggregate Revolver Outstandings,”
“Applicable Margin,” “Availability,” “Borrowing Base,” “Borrowing Base
Certificate,” “CIP/GGB Pledge Agreement,” “Coltec/Stemco Subordinated Guaranty,”
“Coltec Subordinated Note,” “LC Conditions,” “Net Amount,” “Payment Account,”
“Permitted Mergers/Liquidations,” “Revolver Commitment,” “Stemco Pledge
Agreement,” “Stemco Subordinated Note,” and “Stemco Subordination Agreement” set
forth in Section 1.1 of the Loan Agreement, and by substituting in lieu thereof
the following new definitions, respectively, in proper alphabetical sequence:
     Aggregate Revolver Outstandings — at any date of determination, without
duplication, the sum of (a) the unpaid balance of Revolver Loans, (b) the
aggregate amount of Pending Revolver Loans, (c) one hundred percent (100%) of
the aggregate undrawn face amount of all outstanding Letters of Credit, and
(d) the aggregate amount of any unpaid reimbursement obligations in respect of
Letters of Credit.
     Applicable Margin — a percentage on a per annum basis equal to 1.00% with
respect to Revolver Loans that are Base Rate Loans and 2.00% with respect to
Revolver Loans that are LIBOR Loans, provided, that, following Agent’s receipt
of the financial statements and Compliance Certificate required pursuant to
Section 10.1.3 for each Fiscal Quarter ending on or after June 30, 2010, the
Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased (provided, that upon any waiver or cure of an applicable Event
of Default, the decrease to the Applicable Margin shall be

- 7 -



--------------------------------------------------------------------------------



 



implemented on the Business Day next succeeding the date of such waiver or
cure), based upon Average Availability, as follows:

                      Level   Average Availability   LIBOR Loans   Base Rate
Loans
I
  <$20,000,000     2.50 %     1.50 %
II
  >$20,000,000 - <$40,000,000     2.25 %     1.25 %
III
  >$40,000,000 - <$60,000,000     2.00 %     1.00 %

     The Applicable Margin shall be subject to reduction or increase, as
applicable and as set forth in the table above, on a quarterly basis according
to Average Availability for the Fiscal Quarter period ending on the last day of
each Fiscal Quarter. Except as set forth in the last sentence hereof (or in the
parenthetical set forth above), any such increase or reduction in the Applicable
Margin provided for herein shall be effective three (3) Business Days after
receipt by Agent of the financial statements and corresponding Compliance
Certificate for each Fiscal Quarter. If the financial statements and the
Compliance Certificate are not received by Agent by the date required pursuant
to Section 10.1.3 (after giving effect to the applicable cure period set forth
in Section 12.1.3), at the election of the Required Lenders the Applicable
Margin shall be determined based on Level I in the above table until such time
as such financial statements and Compliance Certificate are received and any
Event of Default resulting from a failure timely to deliver such financial
statements or Compliance Certificate is waived in writing by Agent and Lenders;
provided, however, that Agent and Lenders shall be entitled to accrue and
receive interest at the Default Rate to the extent authorized by Section 3.1.5;
provided, further, that no change shall be made in the levels set forth above
solely due to any termination of the Commitments and, in such event, the levels
shall be determined as of the date of such termination and shall no longer be
subject to reduction or increase.
     Availability — on any date with respect to Borrowers, an amount equal to on
such date (i) the lesser of (a) the Revolver Commitments and (b) the Borrowing
Base, minus (ii) the Aggregate Revolver Outstandings with respect to all
Borrowers, minus (iii) without duplication, Availability Reserves allocated by
Agent to any Borrower.
     Borrowing Base — on any date of determination thereof, an amount equal to
(i) the sum of (a) 85% of the Net Amount of Eligible Accounts of Borrowers on
such date plus (b) the Inventory Formula Amount minus (ii) the Availability
Reserve.
     Borrowing Base Certificate — a certificate, in the form reasonably
requested by Agent, by which Borrowers shall certify to Agent and Lenders, with
such frequency as required herein, the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to Agent.

- 8 -



--------------------------------------------------------------------------------



 



     CIP/GGB Pledge Agreement — the Amended and Restated Pledge Agreement dated
as of January 1, 2010, executed by Coltec in favor of Garlock Sealing, pursuant
to which Coltec grants Garlock Sealing a Lien in the Membership Interests.
     Coltec/Stemco Subordinated Guaranty – the Amended and Restated Guaranty
Agreement dated as of January 1, 2010, pursuant to which Coltec guaranties the
obligations under the Stemco Subordinated Note.
     Coltec Subordinated Note – the amended and restated subordinated promissory
note dated as of January 1, 2010, made by Coltec and payable to the order of
Garlock Sealing in the original principal amount of $73,381,000.
     LC Conditions — the following conditions, the satisfaction of each of which
is required before Issuing Bank shall be obligated to issue a Letter of Credit:
(i) each of the conditions set forth in Section 11 has been and continues to be
satisfied, including the absence of any Default or Event of Default; (ii) after
giving effect to the issuance of the requested Letter of Credit and all other
unissued Letters of Credit for which an LC Application has been signed by a
Borrower and approved by Agent and Issuing Bank, the LC Obligations would not
exceed $30,000,000 and no Out-of-Formula Condition would exist, and, if no
Revolver Loans are outstanding, the LC Obligations do not, and would not upon
the issuance of the requested Letter of Credit, exceed Availability; (iii) such
Letter of Credit (A) satisfies each of the LC Expiry Date Conditions or
(B) otherwise constitutes an Extended Term Letter of Credit; (iv) the currency
in which payment is to be made under the Letter of Credit is Dollars or, with
Issuing Bank’s consent, another currency in which Issuing Bank issues letters of
credit; and (v) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank, provides for sight drafts only and does
not contain any language that automatically increases the amount available to be
drawn under the Letter of Credit.
     Net Amount — on any date of determination thereof, the face amount of
Accounts of Borrowers on such date less any and all returns, rebates, discounts
(which may, at Agent’s option, be calculated on shortest terms), credits,
allowances or sales, excise or other similar Taxes at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with,
or any interest accrued on the amount of, such Accounts at such date.
     Payment Account — one or more accounts maintained by Agent to which all
monies from time to time deposited to a Dominion Account shall be transferred
and all other payments shall be sent in immediately available federal funds.
     Permitted Mergers/Liquidations — any merger or consolidation of (i) a
Borrower with any other Borrower (or any liquidation of a Borrower in which its
assets are contributed to another Borrower), (ii) any Subsidiary of any Borrower
with or into any Borrower (or any liquidation of any such Subsidiary in which
its assets are contributed to a Borrower), and (iii) any Subsidiary of any
Borrower with any Subsidiary of such Borrower or any other Borrower (or any
liquidation of such Subsidiary in which its assets are contributed to another
Subsidiary of such Borrower or any other Borrower); provided, that, in any such
case described in clauses (i), (ii) and (iii) above, (a) the surviving Person in
any such merger or consolidation shall be a Wholly Owned Subsidiary of Parent
and

- 9 -



--------------------------------------------------------------------------------



 



(b) in no event whatsoever shall any Dormant Subsidiary be a party to any such
merger or consolidation or liquidation.
     Revolver Commitment — at any date for any Lender, the obligation of such
Lender to make Revolver Loans and to purchase participations in LC Obligations
pursuant to the terms and conditions of this Agreement, which shall not exceed
the principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages of this Agreement or the principal
amount set forth in the Assignment and Acceptance by which it became a Lender,
as modified from time to time pursuant to the terms of this Agreement
(including, without limitation, Section 2.2) or to give effect to any applicable
Assignment and Acceptance; and “Revolver Commitments” means the aggregate
principal amount of the Revolver Commitments of all Lenders, the maximum amount
of which on any date shall be $60,000,000 as increased from time to time
pursuant to Section 2.2.
     Stemco Pledge Agreement — the Amended and Restated Pledge Agreement dated
as of January 1, 2010, executed by Coltec in favor of Garlock Sealing (as
successor by merger to Stemco LP (DE)), pursuant to which Coltec grants Garlock
Sealing a Lien in the equity interests Coltec owns of both Stemco Holdings and
Stemco LP (TX).
     Stemco Subordinated Note — the amended and restated subordinated promissory
note dated as of January 1, 2010, made by Stemco LP (TX) and payable to the
order of Garlock Sealing (as successor by merger to Stemco LP (DE)) in the
original principal amount of $153,865,000.
     Stemco Subordination Agreement — the Amended and Restated Subordination
Agreement dated as of April 26, 2006, between Stemco LP (DE) and Agent,
subordinating the Debt evidenced by the Stemco Subordinated Note and the
Cole/Stemco Subordinated Guaranty to the Obligations and the Lien granted to
Stemco LP (DE) pursuant to the Stemco Pledge Agreement to Agent’s Liens.
     (b) By deleting the definitions of “Aggregate Availability,” “Excess
Collateral Amount,” “Excess Collateral Providers,” “Excess Collateral Providers
Accounts and Inventory Borrowing Base,” “Excess Collateral Providers Borrowing
Base,” “Excess Collateral Providers Inventory Formula Amount,” “Garlock Sealing
Accounts and Inventory Borrowing Base,” “Garlock Sealing Borrowing Base,”
“Garlock Sealing Inventory Formula Amount” and “Permitted Excess Collateral
Provider Loans,” set forth in Section 1.1 of the Loan Agreement.
     (c) By deleting the reference to “and ‘Excess Collateral Provider’” set
forth in clause (ii)(c)(I) of the definition of “Permitted Acquisitions” set
forth in Section 1.1 of the Loan Agreement.
     (d) By deleting the reference to “, provided such Coltec/Stemco
Subordinated Guaranty is subordinated to the Obligations pursuant to the Garlock
Sealing Subordination Agreement” set forth in clause (ix) of the definition of
“Permitted Contingent Obligations” set forth in Section 1.1 of the Loan
Agreement.
     (e) By adding the following new sentence to the end of the definition of
“Subsidiary” set forth in Section 1.1 of the Loan Agreement:

- 10 -



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, neither Garlock Sealing,
Garrison, nor The Anchor Packing Company, a North Carolina corporation, shall be
deemed to be a “Subsidiary.”
     (f) By deleting each reference to “Aggregate Availability” set forth in the
Loan Agreement, and by substituting in lieu thereof, in each case, a reference
to “Availability.”
     (g) By adding the following new definitions of “Intercompany Services
Agreements”, “Inventory Formula Amount” and “Tax Sharing Agreement” to
Section 1.1 of the Loan Agreement, in proper alphabetical sequence:
     Intercompany Services Agreements – the collective reference to the
Intercompany Services Agreement dated as of June 1, 2010, among Parent, Coltec
and Garlock Sealing, and the Intercompany Services Agreement dated as of June 1,
2010, among Parent, Coltec and Garrison.
     Inventory Formula Amount — on any date of determination (i) prior to the
delivery to Agent of the first Orderly Liquidation Value Appraisal and Agent’s
approval thereof, an amount equal to 50% of the Value of Eligible Inventory of
Borrowers on such date, and (ii) on or after the delivery to Agent of the first
Orderly Liquidation Value Appraisal and Agent’s approval thereof, an amount
equal to the lesser of (a) 65% of the Value of Eligible Inventory of Borrowers
on such date or (b) 85% of the product obtained by multiplying the Value of
Eligible Inventory of Borrowers on such date by the Net Orderly Liquidation
Value Percentage.
     Tax Sharing Agreement – the Tax Sharing Agreement dated as of June 1, 2010,
among Parent and certain of its subsidiaries.
     (h) By deleting Section 2.1.1 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 2.1.1:
     2.1.1 Revolver Loans. Each Lender agrees, severally to the extent of its
Revolver Commitment and not jointly with the other Lenders, upon the terms and
subject to the conditions set forth herein, to make Revolver Loans to Borrowers
on any Business Day during the period from the Closing Date through the Business
Day before the last day of the Term, not to exceed in aggregate principal amount
outstanding at any time such Lender’s Revolver Commitment at such time, which
Revolver Loans may be repaid and reborrowed in accordance with the provisions of
this Agreement; provided, however, that Lenders shall have no obligation to
Borrowers whatsoever to honor any request for a Revolver Loan on or after the
Commitment Termination Date or any request for a Revolver Loan that would exceed
Availability. Each Borrowing of Revolver Loans shall be funded by Lenders on a
Pro Rata basis in accordance with their respective Revolver Commitments (except
for BofA with respect to Swingline Loans). The Revolver Loans shall bear
interest as set forth in Section 3.1. Each Revolver Loan shall, at the option of
Borrowers, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
Base Rate Loans or LIBOR Loans.
     (i) By deleting Section 2.1.2 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 2.1.2:

- 11 -



--------------------------------------------------------------------------------



 



     2.1.2 Out-of-Formula Loans. If the unpaid balance of Revolver Loans
allocated to Borrowers at any time should exceed Availability at such time (in
such case, an “Out-of-Formula Condition”), such Revolver Loans shall
nevertheless constitute Obligations that are secured by the Collateral and
entitled to all of the benefits of the Loan Documents. In the event that Lenders
are willing in their discretion to make Out-of-Formula Loans or are required to
do so by Section 13.9.4, such Out-of-Formula Loans shall be due and payable as
provided in Section 5.2.1(iii) and shall bear interest as provided in
Section 3.1.5.
     (j) By deleting the reference to “$10,000,000” set forth in Section 2.1.4
of the Loan Agreement, and by substituting in lieu thereof a reference to
“$8,000,000.”
     (k) By deleting the reference to “$100,000,000” set forth in Section 2.2.1
of the Loan Agreement, and by substituting in lieu thereof a reference to
“$85,000,000.”
     (l) By deleting Section 3.2.2 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 3.2.2:
     3.2.2 Unused Line Fee. Borrowers shall be jointly and severally obligated
to pay to Agent for the Pro Rata benefit of Lenders a fee equal to 0.50% per
annum of the amount by which the Average Revolver Loan Balance for any month (or
portion thereof that the Commitments are in effect) is less than the aggregate
amount of the Revolver Commitments, such fee to be paid monthly, in arrears, on
the first day of each month; but if the Commitment Termination Date shall occur
on a day other than the first day of a month, then any such fee payable for the
month in which termination shall occur shall be paid on the Commitment
Termination Date.
     (m) By deleting the reference to “(i.e. Garlock Sealing or the Excess
Collateral Providers)” set forth in clause (i) of Section 4.1.1 of the Loan
Agreement, so that, as amended hereby, clause (i) of Section 4.1.1 of the Loan
Agreement shall read in its entirety as follows:
     (i) Whenever Borrowers desire to make a Borrowing under Section 2.1 (other
than a Borrowing resulting from a conversion or continuation pursuant to
Section 3.1.2), Borrowers shall give Agent notice of such Borrowing request in
form satisfactory to Agent (a “Notice of Borrowing”). Such Notice of Borrowing
shall be given by Borrower Representative at the office designated by Agent from
time to time (a) no later than 12:00 noon on the Business Day of the requested
funding date of such Borrowing, in the case of Base Rate Loans, and (b) no later
than 1:00 p.m. at least 3 Business Days prior to the requested funding date of
such Borrowing, in the case of LIBOR Loans. Notices received after such times
shall be deemed received on the next Business Day. The Revolver Loans made by
each Lender on the Closing Date, if any, shall be in excess of $250,000 and
shall be made as Base Rate Loans and thereafter may be made or continued as or
converted into Base Rate Loans or LIBOR Loans. Each Notice of Borrowing (or
telephonic notice thereof) shall be irrevocable and shall specify (I) the
principal amount of the Borrowing, (II) the date of Borrowing (which shall be a
Business Day), (III) whether the Borrowing is to consist of Base Rate Loans or
LIBOR Loans, (IV) in the case of LIBOR Loans, the duration of the Interest
Period to be applicable thereto, and (V) the account to which the proceeds of
such Borrowing are to be disbursed.

- 12 -



--------------------------------------------------------------------------------



 



     (n) By deleting clause (ii) of Section 4.1.3 of the Loan Agreement in its
entirety, and by substituting in lieu thereof the following new clause (ii):
     (ii) Between Settlement Dates, Agent may request BofA to advance, and BofA
may, but shall in no event be obligated to, advance to Borrowers out of BofA’s
own funds the entire principal amount of any Borrowing of Revolver Loans that
are Base Rate Loans requested or deemed requested pursuant to this Agreement
(any such Revolver Loan funded exclusively by BofA being referred to as a
“Swingline Loan”); provided, that if BofA fails to advance all such funds, the
Lenders shall not be relieved of their obligation to fund Revolver Loans in
accordance with the terms of this Agreement. Each Swingline Loan shall
constitute a Revolver Loan hereunder and shall be subject to all of the terms,
conditions and security applicable to other Revolver Loans, except that all
payments thereon shall be payable to BofA solely for its own account. The
obligation of Borrowers to repay such Swingline Loans to BofA shall be evidenced
by the records of BofA and need not be evidenced by any promissory note. Unless
a funding is required by all Lenders pursuant to Sections 2.1.4 or 13.9.4, Agent
shall not request BofA to make any Swingline Loan if (A) Agent shall have
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Section 11 will not be satisfied on the
requested funding date for the applicable Borrowing and Agent has made a
determination (without any liability to any Person) that such condition
precedent will not be satisfied, or (B) the requested Borrowing would exceed the
amount of Availability on the funding date. BofA shall not be required to
determine whether the applicable conditions precedent set forth in Section 11
have been satisfied or the requested Borrowing would exceed the amount of
Availability on the funding date applicable thereto prior to making, in its
discretion, any Swingline Loan. Agent shall notify the Lenders of the
outstanding balance of Swingline Loans prior to 11:00 a.m. on each Settlement
Date and each Lender (other than BofA) shall deposit with Agent an amount equal
to its Pro Rata share of the outstanding amount of Swingline Loans in
immediately available funds not later than 2:00 p.m. on such Settlement Date.
Each Lender’s obligation to make such deposit with Agent shall be absolute and
unconditional, without defense, offset, counterclaim or other defense, and
without regard to whether any of the conditions precedent set forth in
Section 11 are satisfied, any Out-of-Formula Condition exists or the Commitment
Termination Date has occurred. If, as the result of the commencement by or
against Borrowers of any Insolvency Proceeding or otherwise, any Swingline Loan
may not be settled among Lenders hereunder, then each Lender (other than BofA)
shall be deemed to have purchased a participating interest in any unpaid
Swingline Loan in an amount equal to such Lender’s Pro Rata share of such
Swingline Loan and shall transfer to BofA, in immediately available funds not
later than the second Business Day after BofA’s request therefor, the amount of
such Lender’s participation. The proceeds of Swingline Loans may be used solely
for purposes for which Revolver Loans generally may be used in accordance with
Section 2.1.3. If any amounts received by BofA in respect of any Swingline Loans
are later required to be returned or repaid by BofA to Borrowers or any other
Obligor or their respective representatives or successors-in-interest, whether
by court order, settlement or otherwise, the other Lenders shall, on demand by
BofA with notice to Agent, pay to Agent for the account of BofA, an amount equal
to each other Lender’s Pro Rata share of all such amounts required to be
returned or repaid.

- 13 -



--------------------------------------------------------------------------------



 



     (o) By deleting the reference to “In addition to the separate accounts to
be maintained for the Loans and Obligations of Garlock Sealing and the Loans and
Obligations of the Excess Collateral Providers pursuant to Section 5.7,” set
forth in Section 4.4 of the Loan Agreement, so that, as amended hereby,
Section 4.4 of the Loan Agreement shall read in its entirety as follows:
     4.4 Borrower Representative. Each Borrower hereby irrevocably appoints
Coltec, and Coltec agrees to act under this Agreement, as the agent and
representative of itself and each other Borrower for all purposes under this
Agreement (in such capacity, “Borrower Representative”), including requesting
Borrowings, submitting LC Requests, selecting whether any Loan or portion
thereof is to bear interest as a Base Rate Loan or a LIBOR Loan, and receiving
account statements and other notices and communications to Borrowers (or any of
them) from Agent. Agent may rely, and shall be fully protected in relying, on
any Notice of Borrowing, Notice of Conversion/Continuation, LC Request,
disbursement instructions, reports, information, Borrowing Base Certificate or
any other notice or communication made or given by Borrower Representative,
whether in its own name, on behalf of any Borrower or on behalf of “the
Borrowers,” and Agent shall have no obligation to make any inquiry or request
any confirmation from or on behalf of any other Borrower as to the binding
effect on such Borrower of any such Notice of Borrowing, Notice of Conversion
Continuation, LC Request, instruction, report, information, Borrowing Base
Certificate or other notice or communication, nor shall the joint and several
character of Borrowers’ liability for the Obligations be affected, provided that
the provisions of this Section 4.4 shall not be construed so as to preclude any
Borrower from directly requesting Borrowings or taking other actions permitted
to be taken by “a Borrower” hereunder. Agent may maintain a single Loan Account
in the name of “Coltec” or “EnPro” hereunder, and each Borrower expressly agrees
to such arrangement and confirms that such arrangement shall have no effect on
the joint and several character of such Borrower’s liability for the
Obligations.
     (p) By deleting the reference to “; provided, that, unless an Event of
Default exists (i) all payments received from each Dominion Account of Garlock
Sealing shall be applied first to the Obligations relating to the Aggregate
Revolver Outstandings of Garlock Sealing and (ii) all payments received from
each Dominion Account of an Excess Collateral Provider shall be applied first to
the Obligations relating to the Aggregate Revolver Outstandings of the Excess
Collateral Providers” set forth in Section 5.1 of the Loan Agreement.
     (q) By deleting the reference to “, provided that separate Loan Accounts
shall be maintained for Garlock Sealing and for the Excess Collateral Providers”
set forth in Section 5.7.1 of the Loan Agreement, so that, as amended hereby,
Section 5.7.1 of the Loan Agreement shall read in its entirety as follows:
     5.7.1 Loan Accounts. Each Lender shall maintain in accordance with its
usual and customary practices an account or accounts (a “Loan Account”)
evidencing the Debt of Borrowers to such Lender resulting from each Loan owing
to such Lender from time to time, including the amount of principal and interest
payable to such Lender from time to time hereunder. Any failure of a Lender to
record in the Loan Account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers hereunder to pay any amount owing
hereunder to such Lender.

- 14 -



--------------------------------------------------------------------------------



 



     (r) By deleting the sentence “The Register shall maintain separate accounts
for the Loans and Obligations of Garlock Sealing and the Loans and Obligations
of the Excess Collateral Providers” set forth in Section 5.7.2.
     (s) By deleting Section 8.5 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 8.5:
     8.5 Borrowing Base Certificates. At any time that (i) Availability is
greater than $20,000,000, Borrowers shall deliver to Agent and each Lender a
Borrowing Base Certificate on or before the fifteenth (15th) day following each
fiscal month end, prepared as of the close of business on the last day of the
previous fiscal month, or (ii) Availability is equal to or less than
$20,000,000, Borrowers shall deliver to Agent and each Lender a Borrowing Base
Certificate on or before the fourth (4th) Business Day of each week, prepared as
of the close of business on the last Business Day of the previous week. All
calculations of Availability in connection with any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer to
Agent, provided that Agent shall have the right to review and adjust, in the
exercise of its Credit Judgment, any such calculation (i) to reflect its
reasonable estimate of declines in value of any of the Collateral described
therein and (ii) to the extent that such calculation is not in accordance with
this Agreement or does not accurately reflect the amount of the Availability
Reserve. In no event shall the Borrowing Base or Availability on any date be
deemed to exceed the amount of the Borrowing Base or Availability shown on the
Borrowing Base Certificate last received by Agent prior to such date, as the
calculation in such Borrowing Base Certificate may be adjusted from time to time
by Agent as herein authorized.
     (t) By deleting Section 9.1.11 of the Loan Agreement in its entirety, and
by substituting in lieu thereof the following new Section 9.1.11:
     9.1.11. Solvent Financial Condition. Each Obligor is now Solvent and, after
giving effect to the Loans to be made hereunder, the LC Obligations to be
incurred in connection herewith and the consummation of the other transactions
described in the Loan Documents, will be Solvent.
     (u) By deleting existing clause (iii) of Section 10.2.2 of the Loan
Agreement, and by re-designating existing clause (iv) as new clause
(iii) thereof.
     (v) By deleting clauses (vii) and (viii) of Section 10.2.3 of the Loan
Agreement, and by substituting in lieu thereof the following new clauses
(vii) and (viii):
     (vii) Debt from any Obligor to any other Obligor in connection with the
ordinary course operation of the Obligors’ cash management system;
     (viii) Debt from any Borrower to any other Borrower (provided that such
Debt is subordinated to the Obligations pursuant to the terms of the
Intercompany Subordination Agreements);
     (w) By deleting existing clause (ix) of Section 10.2.3 of the Loan
Agreement, and by re-designating existing clauses (x) through (xiii) as new
clauses (ix) through (xii).

- 15 -



--------------------------------------------------------------------------------



 



     (x) By deleting Section 10.2.4 of the Loan Agreement, and by substituting
in lieu thereof the following new Section 10.2.4:
     10.2.4 Affiliate Transactions. Enter into, or be a party to, any
transaction with any Affiliate, except: (i) the transactions contemplated by the
Loan Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered to such Obligor or its Subsidiaries;
(iii) payment of customary directors’ fees and indemnities; (iv) transactions
expressly permitted by the terms of Sections 10.2.1, 10.2.2, 10.2.3, 10.2.5,
10.2.6, 10.2.7, 10.2.8, 10.2.9, 10.2.11 and 10.2.15; (v) transactions with
Affiliates that were consummated prior to the date hereof and have been
disclosed to Agent prior to the Closing Date; (vi) transactions contemplated by
the Intercompany Services Agreements and the Tax Sharing Agreement; and
(vii) transactions with Affiliates in the Ordinary Course of Business and
pursuant to the reasonable requirements of such Obligor’s or such Subsidiary’s
business and upon fair and reasonable terms that are no less favorable to such
Obligor or such Subsidiary than such Obligor or such Subsidiary would obtain in
a comparable arm’s length transaction with a Person not an Affiliate or
stockholder of such Obligor or such Subsidiary.
     (y) By deleting Section 10.2.12 of the Loan Agreement, and by substituting
in lieu thereof the following new Section 10.2.12:
     10.2.12 Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than a Subsidiary, Garlock
Sealing, Garrison or The Anchor Packing Company, a North Carolina corporation.
     (z) By deleting Section 12.1.9 of the Loan Agreement in its entirety, and
by substituting in lieu thereof the following new Section 12.1.9:
     12.1.9 Solvency. Any Obligor shall cease to be Solvent.
     (aa) By deleting clauses (iv)(4) and (iv)(5) of Section 13.9.1 of the Loan
Agreement, and by substituting in lieu thereof the following new clauses (iv)(4)
and (iv)(5):
(4) amend the definition of “Borrowing Base,” “Eligible Accounts,” “Eligible
Inventory,” or “Inventory Formula Amount”; (5) increase any of the percentages
set forth in the definitions of “Borrowing Base” or “Inventory Formula Amount”;
     (bb) All references to “V. W. Kaiser Engineering, Incorporated, a Michigan
corporation” in the Loan Agreement and other Loan Documents shall mean and be
deemed references to “Stemco Kaiser Incorporated, a Michigan corporation (and
the legal entity formerly known as V. W. Kaiser Engineering, Incorporated, a
Michigan corporation).”
     (cc) Any and all references to “Borrower” or “Borrowers” in the Loan
Agreement or any other Loan Documents shall be deemed to include, without
limitation, “Stemco Kaiser Incorporated, a Michigan corporation (and the legal
entity formerly known as V. W. Kaiser Engineering, Incorporated, a Michigan
corporation).”
     8. Limited Waiver of Default. Agent and each Lender hereby waives any
Default or Event of Default in existence on or after the date hereof existing or
arising solely as a result of the commencement of an Insolvency Proceeding by
Garlock Sealing, Garrison or Anchor, including, without

- 16 -



--------------------------------------------------------------------------------



 



limitation, due to any default or event of default under any intercompany Debt
of Garlock Sealing, Garrison or Anchor resulting from the commencement of such
Insolvency Proceeding (the “Designated Default”) and Agent and each Lender agree
that the 524(g) Proceeding shall not constitute a Material Adverse Effect. In no
event shall such waiver be deemed to constitute a waiver of (a) any Default or
Event of Default other than the Designated Default or (b) Borrowers’ obligation
to comply with all of the terms and conditions of the Loan Agreement and the
other Loan Documents from and after the date hereof. Notwithstanding any prior,
temporary mutual disregard of the terms of any contracts between the parties,
Borrowers hereby agree that they shall be required strictly to comply with all
of the terms of the Loan Documents on and after the date hereof.
     9. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Agreement and the
other Loan Documents.
     10. Acknowledgments and Stipulations. Each Borrower and Guarantor
acknowledges and stipulates that the Loan Agreement and the other Loan Documents
executed by such Borrower are legal, valid and binding obligations of such
Borrower or Guarantor that are enforceable against such Borrower or Guarantor in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Borrower or Guarantor); and the security interests and Liens granted by
such Borrower or Guarantor in favor of Agent, for the benefit of itself and the
Lenders, are duly perfected, first priority security interests and Liens (except
with respect to those Permitted Liens that are permitted to have priority
pursuant to the Loan Documents); provided, that, no representation or warranty
is made by any Obligor as to the perfection of Agent’s Lien in (i) the Insurance
Receivables Rights except with respect to the Insurance Receivables Rights
arising out of any Asbestos Insurance Policies provided by North River Insurance
Company, or (ii) any Pledged Collateral (as defined in any Pledge Agreement)
under foreign law.
     11. Representations and Warranties. Each Borrower and Guarantor represents
and warrants to Agent and the Lenders, to induce Agent and the Lenders to enter
into this Amendment, that, after giving effect to the consents and waivers set
forth in this Amendment, no Event of Default exists on the date hereof, and all
of the representations and warranties made by such Borrower or Guarantor in the
Loan Agreement are true and correct on and as of the date hereof; and the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower or Guarantor and
this Amendment has been duly executed and delivered by such Borrower or
Guarantor.
     12. Reference to Loan Agreement and other Loan Documents. Upon the
Effective Date, each reference in the Loan Agreement or any other Loan Document
to “this Amendment,” “hereunder,” or words of like import shall mean and be a
reference to the Loan Agreement or such other Loan Document, as amended,
modified and supplemented by this Amendment.
     13. Breach of Amendment. This Amendment shall be part of the Loan Agreement
and each of the other Loan Documents and a breach of any representation,
warranty or covenant herein shall constitute an Event of Default.
     14. Conditions Precedent. The effectiveness of Agent’s and each Lender’s
consent to the Requests set forth in Section 2 of this Amendment, Agent’s and
each Lender’s consent to the Letter of Credit Rollover Request set forth in
Section 5 of this Amendment, and the amendments set forth in

- 17 -



--------------------------------------------------------------------------------



 



Section 7 of this Amendment (other than the amendments set forth in Sections
7(bb) and 7(cc) of this Amendment) are subject to the satisfaction of each of
the following conditions precedent, on or before June 20, 2010, in form and
substance satisfactory to Agent, unless satisfaction thereof is specifically
waived in writing by Agent (the date of satisfaction or waiver of all of the
following conditions being referred to as the “Effective Date”):
     (a) Agent shall have received a certificate from each Borrower certifying
that no Default or Event of Default exists at the time of, or immediately after
giving effect to, this Amendment;
     (b) Agent shall have received a counterpart of this Amendment duly executed
and delivered by a duly authorized officer of Garlock Sealing, Garrison, Garlock
International, Garlock Overseas, each Borrower, each Guarantor, and each Lender;
     (c) The 524(g) Proceeding shall have been commenced;
     (d) The Chapter 11 Borrowers and the DIP Lender shall have entered into DIP
Loan Agreement, on terms mutually acceptable to the parties, to establish the
DIP Credit Facility, subject to the approval of the Bankruptcy Court;
     (e) The Bankruptcy Court shall have entered an interim financing order, in
form and substance satisfactory to the DIP Lender in the DIP Lender’s sole and
absolute discretion (the “Interim DIP Financing Order”), (i) approving, among
other things, the DIP Loan Agreement and the DIP Credit Facility created
thereunder, (ii) granting Liens in favor of the DIP Lender, as security for the
Excluded Obligations under the DIP Credit Facility and all other obligations of
the Chapter 11 Borrowers under the DIP Credit Facility, including all Banking
Relationship Debt of Garlock Sealing and Garrison to the DIP Lender and its
Affiliates thereafter arising, upon the same types and items of Property of
Garlock Sealing, Garrison and Anchor as were granted pursuant to the Loan
Documents and (iii) authorizing the Letter of Credit Rollover;
     (f) The Bankruptcy Court shall have entered an order, in form and substance
satisfactory to the DIP Lender, authorizing the continuation and maintenance of,
during the pendency of the 524(g) Proceeding, the cash management system
currently in place;
     (g) All “first day orders” that, in Agent’s reasonable judgment, may have
an impact upon the DIP Credit Facility or collateral security therefor shall be
in form and substance satisfactory to the DIP Lender;
     (h) Agent shall have received the amendment fee and all other fees and
expenses referenced in Section 17 of this Amendment; and
     (i) As of the date that each of the foregoing conditions precedent have
been satisfied, the Interim DIP Financing Order shall not have been vacated,
reversed, modified, amended or stayed without the prior written consent of the
DIP Lender.
     15. Conditions Precedent for Kaiser Name Change. The effectiveness of
Agent’s and each Lender’s consent to the Kaiser Name Change set forth in
Section 6 of this Amendment and to the amendments set forth in Sections 7(bb)
and 7(cc) of this Amendment is subject to the satisfaction of each

- 18 -



--------------------------------------------------------------------------------



 



of the following conditions precedent, on or before July 31, 2010, in form and
substance satisfactory to Agent, unless satisfaction thereof is specifically
waived in writing by Agent:
     (a) Agent shall have received duly executed amendments to the Pledge
Agreement whereby Coltec shall pledge in favor of Agent all of the issued and
outstanding Equity Interests of Stemco Kaiser, to the extent the existing Equity
Interests are reissued;
     (b) Agent shall have received the forms of the Kaiser Name Change Documents
that will be recorded with the Michigan Secretary of State; and
     (c) Agent shall have received Uniform Commercial Code, judgment, federal
and state tax lien searches which reflect that, prior to, the transactions
contemplated by this Amendment and the other Loan Documents, Agent has a first
priority security interest in the Collateral of Kaiser and Stemco Kaiser (except
as otherwise permitted by the Loan Agreement).
     16. Additional Covenants. To induce Agent and the Lenders to enter into
this Amendment, Borrowers hereby further covenant and agree that Borrowers shall
deliver to Agent the following, each in form and substance satisfactory to
Agent:
     (a) Immediately after giving effect to the Kaiser Name Change:
     (i) (A) Copies of all filing receipts or acknowledgments issued by the
Michigan Secretary of State evidencing any filing or recordation necessary to
continue the perfection of the Liens of Agent in the Collateral of Stemco Kaiser
after giving effect to the Kaiser Name Change and evidence in form satisfactory
to Agent that such Liens constitute valid and perfected Liens, and (B) all other
documentation required by Agent in order to perfect, or maintain and continue
the perfection of, Agent’s Liens on the assets of Stemco Kaiser without
interruption or release of any kind; and
     (ii) A favorable, written opinion of Obligors’ legal counsel covering,
among other things, the perfection of Agent’s security interests in and Liens
upon the Collateral of Stemco Kaiser and such other matters as Agent may
reasonably require;
     (b) Within one (1) Business Day after the effective date of the Kaiser Name
Change, lien search results that confirm that there are no Liens upon any
Collateral of Stemco Kaiser following the Kaiser Name Change, except for
Permitted Liens;
     (c) Within ten (10) Business Days after the effective date of the Kaiser
Name Change:
     (i) A duly executed original counterpart of the Acknowledgement and
Reaffirmation by Stemco Kaiser in the form attached to this Amendment as
Exhibit A;

- 19 -



--------------------------------------------------------------------------------



 



     (ii) Copies of (A) the Kaiser Name Change Documents filed by Kaiser and
certified by the Michigan Secretary of State and (B) a good standing certificate
for Stemco Kaiser, issued by the Secretary of State or other appropriate
official of Stemco Kaiser’s jurisdiction of incorporation; and
     (iii) An incumbency certificate identifying each officer of Stemco Kaiser
who is authorized on behalf of Stemco Kaiser to sign Loan Documents or any
certificate or document in connection therewith, with specimen signatures of
each such officer, shall have been duly executed and delivered to Agent.
     17. Amendment Fee; Expenses of Agent. In consideration of Agent’s and
Lenders’ willingness to enter into this Amendment, Borrowers hereby jointly and
severally agree to pay to Agent, for the Pro Rata benefit of Lenders that are
signatories to this Amendment, a nonrefundable amendment fee in the amount of
$300,000 in immediately available funds on the date hereof which shall be fully
earned on such date, and Borrowers irrevocably authorize Agent to make a
Revolver Loan to Borrowers in the amount of such amendment fee and to disburse
the proceeds of such Revolver Loan directly to itself in payment of such
amendment fee. Additionally, Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent’s legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.
     18. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of North Carolina.
     19. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     20. No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement and the other Loan Documents as herein modified shall continue in full
force and effect.
     21. Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or electronic (PDF) transmission
shall be deemed to be an original signature hereto.
     22. Further Assurances. Each Borrower and Guarantor agrees to take such
further actions as Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     23. Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.

- 20 -



--------------------------------------------------------------------------------



 



     24. Release of Claims. To induce Agent and the Lenders to enter into this
Amendment, each Borrower and Guarantor hereby releases, acquits and forever
discharges Agent and each Lender, and all officers, directors, agents,
employees, successors and assigns of Agent and each Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Borrower or Guarantor now has
or ever had against Agent or any Lender arising under or in connection with any
of the Loan Documents. Each Borrower and Guarantor represents and warrants to
Agent and each Lender that such Borrower or Guarantor has not transferred or
assigned to any Person any claim that such Borrower or Guarantor ever had or
claimed to have against Agent or any Lender.
     25. Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
[Remainder of page intentionally left blank; Signatures appear on following
page]

- 21 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

                  BORROWERS:    
 
                COLTEC INDUSTRIES INC    
 
           
 
  By:   /s/ Orville Lunking     
 
       
 
  Name:   Orville Lunking    
 
  Title:   Treasurer    
 
                COLTEC INDUSTRIAL PRODUCTS LLC    
 
           
 
  By:   /s/ Orville Lunking     
 
       
 
  Name:   Orville Lunking    
 
  Title:   Treasurer    
 
                GARLOCK SEALING TECHNOLOGIES LLC    
 
           
 
  By:   /s/ Donald G. Pomeroy     
 
       
 
  Name:   Donald G. Pomeroy    
 
  Title:   Vice President and Chief Financial Officer    
 
                GGB LLC    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    
 
                CORROSION CONTROL CORPORATION    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    
 
                STEMCO LP    
 
           
 
  By:   /s/ Robert P. McKinney     
 
       
 
  Name:   Robert P. McKinney    
 
  Title:   Vice President and Secretary    
 
                V. W. KAISER ENGINEERING, INCORPORATED    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    

[Signatures continue on following page.]
Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                ENPRO INDUSTRIES, INC.    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Senior Vice President, General Counsel and Secretary    
 
                QFM SALES AND SERVICES, INC.    
 
           
 
  By:   /s/ Robert P. McKinney     
 
       
 
  Name:   Robert P. McKinney    
 
  Title:   President and Secretary    
 
                COLTEC INTERNATIONAL SERVICES CO.    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   President    
 
                GARRISON LITIGATION MANAGEMENT GROUP, LTD    
 
           
 
  By:   /s/ Christopher Drake     
 
       
 
  Name:   Christopher Drake    
 
  Title:   Vice President and Secretary    
 
                GGB, INC.    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    
 
                GARLOCK INTERNATIONAL INC.    
 
           
 
  By:   /s/ John R. Mayo     
 
       
 
  Name:   John R. Mayo    
 
  Title:   Vice President and Secretary    

[Signatures continue on following page.]
Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



                  GARLOCK OVERSEAS CORPORATION    
 
           
 
  By:   /s/ John R. Mayo     
 
       
 
  Name:   John R. Mayo    
 
  Title:   Vice President and Secretary    
 
                STEMCO HOLDINGS, INC.    
 
           
 
  By:   /s/ Robert P. McKinney     
 
       
 
  Name:   Robert P. McKinney    
 
  Title:   Vice President    
 
                COMPRESSOR PRODUCTS HOLDINGS, INC.    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    
 
                COMPRESSOR SERVICES HOLDINGS, INC.    
 
           
 
  By:   /s/ Richard L. Magee     
 
       
 
  Name:   Richard L. Magee    
 
  Title:   Vice President    

[Signatures continue on following page.]
Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



                  Accepted and agreed to in Atlanta Georgia:    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ Andrew A. Doherty     
 
       
 
  Name:   Andrew A. Doherty    
 
  Title:   Senior Vice President    
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Andrew A. Doherty     
 
       
 
  Name:   Andrew A. Doherty    
 
  Title:   Senior Vice President    

[Signatures continue on following page.]
Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Angela Leake     
 
       
 
  Name:   Angela Leake    
 
  Title:   Vice President    

[Signatures continue on following page.]
Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Karen Kneeland     
 
       
 
  Name:   Karen Kneeland     
 
  Title:   Associate    

Fifth Amendment to Amended and Restated Loan and Security Agreement and
Amendment to Other Loan Documents

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND REAFFIRMATION
     Reference is made to that certain Fifth Amendment to Amended and Restated
Loan and Security Agreement and Amendment to Other Loan Documents dated June 4,
2010 (the “Fifth Amendment”), among the undersigned, certain affiliates of the
undersigned, and Bank of America, N.A., a national banking association, in its
capacity as collateral and administrative agent (together with its successors in
such capacity, the “Agent”) for the Lenders. Capitalized terms used herein,
unless otherwise defined herein, shall have the meanings ascribed to such terms
in the Fifth Amendment.
     Stemco Kaiser Incorporated, a Michigan corporation (and the legal entity
formerly known as V. W. Kaiser Engineering, Incorporated, a Michigan
corporation), hereby ratifies the Fifth Amendment and acknowledges to and agrees
with Agent that (i) it is and shall remain a Borrower under the Loan Agreement
and the other Loan Documents, notwithstanding the Kaiser Name Change,
(ii) nothing contained therein shall modify in any respect whatsoever its
Obligations as a Borrower under the Loan Agreement and the other Loan Documents,
which Obligations are and shall remain in full force and effect, after giving
effect to the Kaiser Name Change, and (iii) its assets remain subject to Agent’s
Lien to secure repayment of the Obligations.
     IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and
Reaffirmation to be executed, after giving effect to the Kaiser Name Change, as
of                     , 2010.

                  STEMCO KAISER INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 